 



Exhibit 10.10

 

Amendment to Executive Severance Agreements

 

The following amendment was made to executive severance agreements between MBT
Financial Corp. and Donald M. Lieto, Executive Vice President – Senior
Administration Manager, Scott E. McKelvey, Executive Vice President – Senior
Wealth Management Officer; Thomas G. Myers, Executive Vice President – Chief
Lending Manager; and John L. Skibski, Executive Vice President & Chief Financial
Officer:

 

The paragraph entitled “SEPARATION PAYMENT” is amended and replaced in its
entirety to read as follows:

 

SEPARATION PAYMENT: A separation payment, before applicable deductions, equal to
one (1) times the sum of your base salary as in effect as of your termination of
employment, plus in the event of a Qualifying Termination under subparagraphs
(3) or (4) as set forth in the definition below of Qualifying Termination, an
amount equal to the average annual cash bonuses received by you during the three
year period ending prior to the year in which the Change in Control occurs (the
"Separation Payment").

 

If you have executed and returned the Release described below within thirty days
after the date of your Qualifying Termination, the Separation Payment shall be
paid as follows: 50% of the Separation Payment shall be paid to you within ten
business days of your execution of the Release, with the remaining 50% to be
paid in equal installments, without interest, commencing on the Company's second
regularly scheduled payroll following your execution of the Release and ending
with the Company's regularly scheduled payroll one year later (the "Separation
Pay Period"), provided that if the ten business day period would end in a later
calendar year than the date of the Qualifying Termination, no part of the
Separation Payment shall be paid until the first business day of the subsequent
calendar year. In the event of a change in payroll practice during the
Separation Pay Period, the Company may adjust the amounts of such installments
as necessary to ensure that the total amount paid is equal to the Separation
Payment, as defined above. Notwithstanding the foregoing, in the event of a
Qualifying Termination within one year following a Change in Control, the
Separation Payment shall be paid in a single lump sum within 10 days following
the effective date of the Qualifying Termination, again provided that if the ten
business day period would end in a later calendar year than the date of the
Qualifying Termination, no part of the Separation Payment shall be paid during
the earlier calendar year.

 

Sincerely,

 

H. Douglas Chaffin

President & Chief Executive Officer

MBT Financial Corp.

 

I have read, understand, and agree to the foregoing terms and conditions.

 

    December 5, 2012 (Executive’s Name)   Date (Title)    

 

 

